UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-2018


DOLORES L. CHIA,

                Plaintiff – Appellant,

          v.

WELLS FARGO BANK NA, as servicer for U.S. Bank National
Association, as trustee for Structural Asset Securities
Corporation Trust 2005-WF3; U.S. NATIONAL BANK ASSOCIATION;
WELLS FARGO BANK NA, exclusive and inclusive of its
subsidiaries including: Wells Fargo Home Mortgage, Premier
Asset Services, Wells Fargo Asset Corporation; RICHARD A.
SMISSEN; MICHAEL V. SMISSEN; KATHRYN SMISSEN WYN; SCOTT M.
WHEATLEY, as an individual and as the CEO of Jabez Mortgage
Group, LLC, Executive Settlement Services, Wheatley Law
Firm, TitleSolve; LA-Z-BOY, INC.; SAMUEL I. WHITE; J. DOES
1-50, XXXCORPORATIONS 1-50,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:09-cv-00670-LMB-TRJ)


Submitted:   March 16, 2010                 Decided:   March 19, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Delores L. Chia, Appellant Pro Se.   Elizabeth Shattuck Finberg,
Vienna, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Dolores   L.   Chia       appeals   from    the    district    court’s

order denying her motion to amend her complaint and determining

that, following her discharge in bankruptcy, she lacked standing

to bring claims against Wells Fargo Bank, NA, arising out of the

refinance of her mortgage and the subsequent foreclosure sale of

her home.      We have reviewed the record and find no reversible

error.   Accordingly, although we grant Chia’s motion for leave

to file an amended reply brief, we affirm for the reasons stated

by the district court.           Chia v. Wells Fargo Bank NA, No. 1:09-

cv-00670-LMB-TRJ (E.D. Va. Aug. 3 & 5, 2009).                    We dispense with

oral   argument   because        the    facts    and    legal    contentions    are

adequately    presented     in    the    materials      before    the   court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                          3